Exhibit 10.9
THE AMB PROPERTY CORPORATION 2011
NOTIONAL ACCOUNT DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
  ARTICLE 1.
DEFINITIONS        
 
           
1.1
  “Account Balance”     1  
1.2
  “Administrator”     1  
1.3
  “Annual Installment Method”     1  
1.4
  “Beneficiary”     2  
1.5
  “Beneficiary Designation Form”     2  
1.6
  “Board”     2  
1.7
  “Change in Control”     2  
1.8
  “Change in Control Benefits”     3  
1.9
  “Claimant”     3  
1.10
  “Code”     3  
1.11
  “Committee”     3  
1.12
  “Company”     3  
1.13
  “Deduction Limitation”     3  
1.14
  “Director”     3  
1.15
  “Disability”     3  
1.16
  “Disability Benefits”     4  
1.17
  “Election Form”     4  
1.18
  “Employee”     4  
1.19
  “Employer(s)”     4  
1.20
  “ERISA”     4  
1.21
  “Exchange Act”     4  
1.22
  “First Plan Year”     4  
1.23
  “Fixed Date Payout”     4  
1.24
  “Initial Account Credit”     4  
1.25
  “Measurement Fund”     4  
1.26
  “Merger”     4  
1.27
  “Merger Agreement”     4  
1.28
  “Non-Employee Director”     4  
1.29
  “Notional Earnings Account”     5  
1.30
  “Participant”     5  
1.31
  “Partnership”     5  
1.32
  “Plan”     5  
1.33
  “Plan Year”     5  
1.34
  “Pre-Retirement Survivor Benefits”     5  
1.35
  “Quarterly Installment Method”     5  
1.36
  “Retirement,” “Retire(s)” or “Retired”     5  
1.37
  “Retirement Benefits”     5  
1.38
  “Separation from Service”     5  
1.39
  “Disability Leave”     7  

i



--------------------------------------------------------------------------------



 



                      Page
1.40
  “Termination Benefits”     7  
1.41
  “Termination of Employment”     7  
1.42
  “Trust”     7  
1.43
  “Unforeseeable Financial Emergency”     7  
1.44
  “Years of Service”     7  
 
           
 
  ARTICLE 2.
SELECTION, ENROLLMENT, ELIGIBILITY        
 
           
2.1
  Selection by Administrator     8  
2.2
  Enrollment Requirements     8  
2.3
  Eligibility Requirements; Commencement of Participation     8  
2.4
  Termination of Participation     8  
 
           
 
  ARTICLE 3.
INITIAL ACCOUNT CREDITS/CREDITING/TAXES        
 
           
3.1
  Notional Earnings Accounts     8  
3.2
  Vesting     9  
3.3
  Earnings Credits or Losses     9  
3.4
  Distributions     10  
 
           
 
  ARTICLE 4.
FIXED DATE PAYOUTS        
 
           
4.1
  Fixed Date Payout     10  
4.2
  Redeferral     10  
4.3
  Other Benefits Take Precedence Over Fixed Date     10  
 
           
 
  ARTICLE 5.
DISTRIBUTIONS        
 
           
5.1
  Retirement Benefit     11  
5.2
  Pre-Retirement Survivor Benefit     11  
5.3
  Termination Benefit     11  
5.4
  Change in Control Benefit     12  
5.5
  Disability Benefit     12  
5.6
  Delayed Distributions for Employee Participants     12  
5.7
  Cash Distributions     12  
 
           
 
  ARTICLE 6.
UNFORESEEABLE FINANCIAL EMERGENCIES        
 
           
6.1
  Withdrawal Payout for Unforeseeable Financial Emergencies     12  

ii



--------------------------------------------------------------------------------



 



                      Page
 
  ARTICLE 7.
BENEFICIARY DESIGNATION        
 
           
7.1
  Beneficiary     13  
7.2
  Beneficiary Designation; Change; Spousal Consent     13  
7.3
  Acknowledgment     13  
7.4
  No Beneficiary Designation     13  
7.5
  Doubt as to Beneficiary     13  
7.6
  Discharge of Obligations     13  
 
           
 
  ARTICLE 8.
TERMINATION, AMENDMENT OR MODIFICATION        
 
           
8.1
  Termination With Respect to Account Balances     14  
8.2
  Amendment     14  
8.3
  Effect of Payment     14  
 
           
 
  ARTICLE 9.
ADMINISTRATION        
 
           
9.1
  Administrator Duties     14  
9.2
  Binding Effect of Decisions     15  
9.3
  Committee     15  
9.4
  Indemnification     15  
9.5
  Employer Information     15  
 
           
 
  ARTICLE 10.
CLAIMS PROCEDURES        
 
           
10.1
  Presentation of Claim     15  
10.2
  Notification of Decision     16  
10.3
  Review of a Denied Claim     16  
10.4
  Decision on Review     17  
10.5
  Designation     17  
10.6
  Arbitration     17  
 
           
 
  ARTICLE 11.
TRUST        
 
           
11.1
  Establishment of the Trust     17  
11.2
  Interrelationship of the Plan and the Trust     18  
11.3
  Investment of Trust Assets     18  
11.4
  Distributions From the Trust     18  
 
           
 
  ARTICLE 12.
MISCELLANEOUS        
 
           
12.1
  Status of Plan     18  

iii



--------------------------------------------------------------------------------



 



                      Page
12.2
  Unsecured General Creditor     18  
12.3
  Employer’s Liability     18  
12.4
  Non-Assignability     18  
12.5
  Tax Withholding     19  
12.6
  Coordination with Other Benefits     19  
12.7
  Compliance     19  
12.8
  Not a Contract of Employment     19  
12.9
  Furnishing Information     19  
12.10
  Governing Law     19  
12.11
  Notice     19  
12.12
  Successors     20  
12.13
  Spouse’s Interest     20  
12.14
  Validity     20  
12.15
  Incompetent     20  
12.16
  Court Order     20  
12.17
  Accelerated Distributions, Trust Distributions and Plan Interpretation     20
 
12.18
  Insurance     21  
12.19
  Status of Company as a REIT     21  

iv



--------------------------------------------------------------------------------



 



THE AMB PROPERTY CORPORATION 2011
NOTIONAL ACCOUNT DEFERRED COMPENSATION PLAN
Purpose
     AMB Property Corporation, a Maryland corporation (the “Company”), hereby
establishes the AMB Property Corporation 2011 Notional Account Deferred
Compensation Plan (the “Plan”) effective as of June 2, 2011. This plan is
intended to comply with the provisions of and the Department of Treasury
proposed and final rules, regulations and other guidance promulgated under
Section 409A of the Code and not result in a penalty tax thereunder. This Plan
shall be unfunded for tax purposes and for purposes of Title I of ERISA.
     This Plan is for the benefit of a select group of management and highly
compensated employees of the Employers as described in Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA.
ARTICLE 1.
DEFINITIONS
     As used within this document, the following words and phrases have the
meanings described in this Article 1 unless a different meaning is required by
the context. Some of the words and phrases used in the Plan are not defined in
this Article 1, but for convenience, are defined as they are introduced into the
text. Words in the masculine gender shall be deemed to include the feminine
gender. Any headings used are included for ease of reference only and are not to
be construed so as to alter any of the terms of the Plan.
     1.1 “Account Balance” shall mean, with respect to a Participant, a credit
on the records of the Employer equal to the excess, if any, of the balance of a
Participant’s Notional Earnings Account over the Initial Account Credit of such
Notional Earnings Account at the time of determination. The Account Balance, and
each other specified account balance, shall be a bookkeeping entry only and
shall be utilized solely as a device for the measurement and determination of
the amounts to be paid to a Participant, or his or her designated Beneficiary,
pursuant to this Plan.
     1.2 “Administrator” shall mean the Committee appointed pursuant to
Article 9 to administer the Plan, or such other person or persons to whom the
Committee has delegated its duties pursuant to Article 9.
     1.3 “Annual Installment Method” shall be an annual installment payment over
the number of years selected by the Participant in accordance with this Plan,
calculated as follows: The Account Balance of the Participant shall be
calculated as of the close of business three (3) business days prior to the last
business day of the fourth quarter preceding the distribution. The annual
installment shall be calculated by multiplying this balance by a fraction, the
numerator of which is one, and the denominator of which is the remaining number
of yearly payments due the Participant. By way of example, if the Participant
elects a ten year Annual Installment Method, the first payment shall be 1/10 of
the Account Balance, calculated as described in this definition.

 



--------------------------------------------------------------------------------



 



The following year, the payment shall be 1/9 of the Account Balance, calculated
as described in this definition.
     1.4 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 7, that are entitled to receive
benefits under this Plan upon the death of a Participant.
     1.5 “Beneficiary Designation Form” shall mean the form established from
time to time by the Administrator that a Participant completes, signs and
returns to the Administrator to designate one or more Beneficiaries.
     1.6 “Board” shall mean the board of directors of the Company.
     1.7 “Change in Control” shall mean any of the following events:
          (a) the complete liquidation of the Company or the sale or disposition
by the Company of all or substantially all of the Company’s assets, or the
disposition by the Company of more than fifty percent (50%) of its interest in
the Partnership;
          (b) any Person (as defined below) is or becomes the Beneficial Owner
(as defined below), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities. For purposes of this definition, (i) the
term “Person” is used as such term is used in Sections 13(d) and 14(d) of the
Exchange Act; provided, however, that the term shall not include the Company,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company, and any corporation owned, directly or indirectly, by the
shareholders of the Company, in substantially the same proportions as their
ownership of stock of the Company, and (ii) the term “Beneficial Owner” shall
have the meaning given to such term in Rule 13d-3 under the Exchange Act;
          (c) during any period of twelve (12) consecutive months, individuals
who at the beginning of such period constitute the Board, and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in clauses (a), (b) or (d))
whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof; or
          (d) the consummation of a merger or consolidation of the Company with
any other corporation (or other entity); provided, that, a Change in Control
shall not be deemed to occur (i) as the result of a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (ii) where more than fifty percent (50%) of the
directors of the Company or the surviving entity after such merger

2



--------------------------------------------------------------------------------



 



or consolidation were directors of the Company immediately before such merger or
consolidation.
     Notwithstanding the foregoing, (1) a Change in Control shall be limited to
such transactions as constitute a change in the ownership or effective control
of the Company or in the ownership of a substantial portion of the assets of the
Company within the meaning of Section 409A(a)(2)(A)(v) of the Code and the
proposed and final Department of Treasury rules, regulations and other guidance
promulgated thereunder and (2) the consummation of the transactions contemplated
under the Merger Agreement shall not constitute a Change in Control.
     1.8 “Change in Control Benefits” shall mean the benefits set forth in
Section 5.4.
     1.9 “Claimant” shall have the meaning set forth in Section 10.1.
     1.10 “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time.
     1.11 “Committee” shall mean the Compensation Committee of the Board or
another committee or subcommittee of the Board appointed to administer the Plan
pursuant to Article 9.
     1.12 “Company” shall mean AMB Property Corporation, a Maryland corporation,
and any successor to all or substantially all of the Company’s assets or
business.
     1.13 “Deduction Limitation” shall mean the following described limitation
on a benefit that may otherwise be distributable pursuant to the provisions of
this Plan. Except as otherwise provided, this limitation shall be applied to all
distributions that are “subject to the Deduction Limitation” under this Plan. If
an Employer determines in good faith that there is a reasonable likelihood that
any compensation paid to a Participant prior to a Change in Control for a
taxable year of the Employer (including a distribution which otherwise would be
made pursuant to this Plan) would not be deductible by the Employer solely by
reason of the limitation under Code Section 162(m), then to the extent deemed
necessary by the Employer to ensure that the entire amount of any distribution
to the Participant pursuant to this Plan prior to the Change in Control is
deductible, the Employer shall defer all or any portion of a distribution under
this Plan. Any amounts deferred pursuant to this limitation shall continue to be
credited/debited with additional amounts in accordance with Section 3.3 below,
even if such amount is being paid out in installments. The amounts so deferred
and amounts credited thereon shall be distributed to the Participant or his or
her Beneficiary (in the event of the Participant’s death) at the earliest
possible date, as determined by the Employer in good faith, on which the
deductibility of compensation paid or payable to the Participant for the taxable
year of the Employer during which the distribution is made (including such Plan
distribution) will not be limited by Section 162(m). Notwithstanding anything to
the contrary in this Plan, the Deduction Limitation shall not apply to any
distributions made after a Change in Control.
     1.14 “Director” shall mean any member of the board of directors of the
Company.
     1.15 “Disability” shall mean that a Participant (a) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than

3



--------------------------------------------------------------------------------



 



twelve (12) months, or (b) is, by reason of any medically undeterminable
physical or mental impairment that can be expected to result in death or can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident or health plan
covering employees of such Participant’s Employer, or (c) is determined to be
totally disabled by the Social Security Administration. The existence of a
Disability under clause (a) and (b) shall be determined by the Administrator on
the advice of a physician chosen by the Administrator.
     1.16 “Disability Benefits” shall mean the benefits set forth in
Section 5.5.
     1.17 “Election Form” shall mean the form established from time to time by
the Administrator that a Participant completes, signs and returns to the
Administrator to make an election under the Plan.
     1.18 “Employee” shall mean a person who is an officer and employee of any
Employer.
     1.19 “Employer(s)” shall initially mean the Company, but shall also include
any of the Company’s subsidiaries (now in existence or hereafter formed or
acquired) that have been selected by the Board to participate in the Plan and
have adopted the Plan as a sponsor.
     1.20 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as it may be amended from time to time.
     1.21 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
     1.22 “First Plan Year” shall mean the period beginning June 2, 2011 and
ending December 31, 2011.
     1.23 “Fixed Date Payout” shall mean the payout set forth in Section 4.1.
     1.24 “Initial Account Credit” shall mean the notational cash credited to a
Participant’s Notional Earnings Account immediately following the consummation
of the Merger. In no event shall a Participant have any right to receive a
distribution of his or her Initial Account Credit.
     1.25 “Measurement Fund” shall mean the investment fund or funds selected by
the Administrator from time to time pursuant to Section 3.3(c).
     1.26 “Merger” shall mean the transactions contemplated under the Merger
Agreement.
     1.27 “Merger Agreement” shall mean that certain Agreement and Plan of
Merger, dated as of January 30, 2011 by and among the Company, the Partnership,
ProLogis, a Maryland real estate investment trust, New Pumpkin Inc. a Maryland
corporation, Upper Pumpkin LLC, a Delaware limited liability company and Pumpkin
LLC, a Delaware limited liability company.
     1.28 “Non-Employee Director” shall mean a Director who is not an Employee
of any Employer.

4



--------------------------------------------------------------------------------



 



     1.29 “Notional Earnings Account” shall mean, as to each Participant, the
bookkeeping account established for each Participant pursuant to Section 3.1.
     1.30 “Participant” shall mean an Employee designated to participate in the
Plan by the Administrator as set forth on Exhibit A hereto and who (i) signs an
Election Form and a Beneficiary Designation Form, (ii) whose signed Election
Form and Beneficiary Designation Form are accepted by the Administrator, and
(iii) who commences participation in the Plan. A spouse or former spouse of a
Participant shall not be treated as a Participant in the Plan or have an account
balance under the Plan, even if he or she has an interest in the Participant’s
benefits under the Plan as a result of applicable law or property settlements
resulting from legal separation or divorce.
     1.31 “Partnership” shall mean AMB Property, L.P., a Delaware limited
partnership, and any successor to all or substantially all of the Partnership’s
assets or business.
     1.32 “Plan” shall mean this AMB Property Corporation 2011 Notional Account
Deferred Compensation Plan, which shall be evidenced by this instrument, as
amended from time to time.
     1.33 “Plan Year” shall mean, after the First Plan Year, a period beginning
on January 1 of each calendar year and continuing through December 31 of such
calendar year.
     1.34 “Pre-Retirement Survivor Benefits” shall mean the benefits set forth
in Section 5.2.
     1.35 “Quarterly Installment Method” shall be a quarterly installment
payment over the number of quarters selected by the Participant in accordance
with this Plan, calculated as follows: The Account Balance of the Participant
shall be calculated as of the close of business three (3) business days prior to
the last business day of the quarter preceding the distribution. The quarterly
installment shall be calculated by multiplying this balance by a fraction, the
numerator of which is one, and the denominator of which is the remaining number
of quarterly payments due the Participant. By way of example, if the Participant
elects a twenty (20) quarter Quarterly Installment Method, the first payment
shall be 1/20 of the Account Balance, calculated as described in this
definition. The following quarter, the payment shall be 1/19 of the Account
Balance, calculated as described in this definition.
     1.36 “Retirement,” “Retire(s)” or “Retired” shall mean a Termination of
Employment from the Company and all Employers for any reason on or after the
earlier of the attainment of (a) age sixty-five (65) or (b) a combined age and
Years of Service equaling at least fifty-five (55) with a minimum of ten
(10) Years of Service.
     1.37 “Retirement Benefits” shall mean the benefits set forth in
Section 5.1.
     1.38 “Separation from Service” shall mean, a Participant’s separation from
service with the Company, Partnership and any Employer as a result of the
Participant’s death, Disability, Retirement or other event of termination in
which the facts and circumstances indicate that the Employer and Participant
reasonably anticipated either that no further services would be performed after
a certain date or that the level of bona fide services the Participant would

5



--------------------------------------------------------------------------------



 



perform after such date would permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services performed over the
immediately preceding 36-month period (or the full period in which the
Participant provided services to the Employer if the Participant has been
providing services for less than thirty-six (36) months), as determined by the
Administrator in its sole discretion.
          (a) Facts and circumstances which may be considered in determining
whether a Separation of Service occurred, include, without limitation, whether
the Participant continues to be treated as an employee for other purposes (such
as continuation of salary and participation in employee benefit programs),
whether similarly situated service providers have been treated consistently, and
whether the Participant is eligible to perform services for, and realistically
available to perform services for, other employers in the same line of business.
          (b) In addition, a Separation from Service shall be presumed to occur
in the following instances:
          (i) if a Participant’s period of leave exceeds six (6) months and the
Participant’s right to reemployment or service is not provided either by statute
or contract, then the Participant is deemed to have experienced a Separation
from Service on the first day immediately following such six-month period;
          (ii) if a Participant continues to provide services to an Employer,
the facts and circumstances indicate that the Employer did not intend the
Participant to provide more than insignificant services to the Employer; or
          (iii) the Participant ceases to provide services as an Employee at an
annual rate that is at least equal to twenty percent (20%) of the services
rendered, on average, during the immediately preceding three (3) full calendar
years of employment (or, if employed less than three (3) years, such lesser
period).
          (c) Notwithstanding the foregoing, a Separation from Service shall be
presumed not to occur in the following instances:
          (i) the mere change in capacity in which the Participant renders
service to the Company, the Partnership or any other Employer from an Employee
to Director or vice-versa;
          (ii) the employment relationship is treated as continuing intact while
the Participant is on military leave, sick leave or other bona fide leave of
absence (such as temporary employment by the government) if the period of such
leave does not exceed six (6) months, or if longer, so long as the individual’s
right to reemployment or service with the Company or an Employer is provided by
either statute or contract; provided that with respect to a disability leave,
the employment relationship will be treated as continuing for a period of up to
twenty-nine (29) months, unless terminated earlier by the Participant or
Employer, regardless of whether the Participant retains a contractual right to
reemployment;

6



--------------------------------------------------------------------------------



 



     (iii) where an Employee continues to provide services to a prior Employer
in a capacity other than as an employee and such Employee is providing services
at an annual rate that is fifty percent (50%) or more of the services rendered,
on average, during the immediately preceding three (3) full calendar years of
employment (or if employed less than three (3) years, such lesser period).
     In determining whether a separation of service has occurred, periods during
which the Participant is on an unpaid bona fide leave of absence are disregarded
(including for purposes of determining the relevant 36-month period), and
periods during which the Participant is on a paid bona fide leave of absence are
treated as periods during which the Participant provided services at the level
at which the Participant would have been required to perform services to receive
the compensation if not on a bona fide leave of absence. A leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the Company
or Employer.
     1.39 “Disability Leave” means leave due to the Participant’s inability to
perform the duties of his or her position or any substantially similar position
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than six (6) months.
     1.40 “Termination Benefits” shall mean the benefit set forth in
Section 5.3.
     1.41 “Termination of Employment” shall mean the severing of employment with
all Employers, voluntarily or involuntarily, for any reason other than
Disability, death or an authorized leave of absence, which constitutes a
Separation from Service with respect to the Company and Employer, as determined
by the Administrator in its sole discretion.
     1.42 “Trust” shall mean one or more trusts established pursuant to that
certain Trust Agreement, effective as of June 2, 2011, between the Company and
the trustee named therein, as amended from time to time.
     1.43 “Unforeseeable Financial Emergency” shall mean an unanticipated
emergency that is caused by an event beyond the control of the Participant that
would result in severe financial hardship to the Participant not covered by
insurance, liquidation of other assets (to the extent the liquidation itself
will not cause severe financial hardship, or cessation of deferrals under this
Plan, resulting from (i) a sudden and unexpected illness or accident of the
Participant or a dependent (as defined in Section 152(a) of the Code) of the
Participant, (ii) a loss of the Participant’s property due to casualty, or (iii)
such other extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, all as determined in the sole
discretion of the Administrator and which constitutes an “unforeseeable
emergency” within the meaning of Section 409A(a)(2)(B)(ii) of the Code. For the
avoidance of doubt, an Unforeseeable Financial Emergency shall not include,
among other things, sending a child to college or purchasing a home.
     1.44 “Years of Service” shall mean each twelve (12) month period during
which a Participant is employed by an Employer, whether or not continuous, and
including periods

7



--------------------------------------------------------------------------------



 



commencing prior to the effective date of this Plan; provided, however, that in
the case of a Participant whose employment with an Employer has been interrupted
by a period of twelve (12) consecutive months or more (a “Break in Service”),
his or her Years of Service prior to such Break in Service shall be disregarded
for any purpose under the Plan.
ARTICLE 2.
SELECTION, ENROLLMENT, ELIGIBILITY
     2.1 Selection by Administrator. Participation in the Plan shall be limited
to a select group of management and highly compensated Employees, constituting
those persons who (i) were participants in the Company’s 2002 and/or 2005
Nonqualified Deferred Compensation Plans immediately prior to the Merger,
(ii) received a distribution from one or both of such plans on account of the
Merger, (iii) were Employees of any Employer or Non-Employee Directors
immediately following the Merger and (iv) enroll in the Plan as described in
Section 2.2. The Participants shall be the individuals set forth on Exhibit A
hereto.
     2.2 Enrollment Requirements. As a condition to participation, each
Participant shall complete, execute and return to the Administrator an Election
Form and a Beneficiary Designation Form. In addition, the Administrator shall
establish from time to time such other enrollment requirements as it determines
in its sole discretion are necessary.
     2.3 Eligibility Requirements; Commencement of Participation
        .
          (a) Eligibility; Commencement of Participation. Provided a Participant
has met all enrollment requirements set forth in this Plan and required by the
Administrator, including returning all required documents to the Administrator
within the specified time period, that Participant shall commence participation
in the Plan on the day on which his or her Election Form first becomes effective
or the date on an Initial Account Credit is first credited to his or her
Notional Earnings Account .
     2.4 Termination of Participation. If the Administrator determines in good
faith that a Participant no longer qualifies as a member of a select group of
management or highly compensated employees, as membership in such group is
determined in accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA,
the Administrator shall have the right, in its sole discretion, to terminate the
Participant’s participation in the Plan.
ARTICLE 3.
INITIAL ACCOUNT CREDITS/CREDITING/TAXES
     3.1 Notional Earnings Accounts. Solely for record keeping purposes, the
Administrator shall establish a an Notional Earnings Account for each
Participant. A Participant’s Notional Earnings Account shall be credited with
the Participant’s Initial Account Credit, and subsequently credited (or charged,
as the case may be) with the hypothetical or deemed investment earnings and
losses determined pursuant to Section 3.3, and charged with distributions made
to or with respect to him or her. The balance of a Participant’s Notional
Earnings Account at any time may be smaller or larger than the balance of the
Notional Earnings Account of any other Participant.

8



--------------------------------------------------------------------------------



 



     3.2 Vesting. A Participant shall at all times be one hundred percent (100%)
vested in his or her Account Balance.
     3.3 Earnings Credits or Losses. In accordance with, and subject to, the
rules and procedures that are established from time to time by the
Administrator, in its sole discretion, amounts shall be credited or debited to a
Participant’s Notional Earnings Account in accordance with the following rules:
          (a) Election of Measurement Funds. A Participant shall elect, on the
Election Form, one or more Measurement Fund(s) (as described in Section 3.3(c)
below) to be used to determine the additional amounts to be credited to his or
her Notional Earnings Account, unless changed in accordance with the next
sentence. The Participant may (but is not required to) elect, by submitting an
Election Form to the Administrator that is accepted by the Administrator, to add
or delete one or more Measurement Fund(s) to be used to determine the additional
amounts to be credited to his or her Notional Earnings Account, or to change the
portion of his or her Notional Earnings Account allocated to each previously or
newly elected Measurement Fund. If an election is made in accordance with the
previous sentence, it shall become effective as soon as administratively
practicable and shall continue thereafter until changed in accordance with the
previous sentence. Changes may be made to allocations at any time during the
Plan Year, up to a maximum of six (6) changes per Participant per Plan Year.
          (b) Proportionate Allocation. In making any election described in
Section 3.3(a) above, the Participant shall specify on the Election Form, in
increments of whole percentage points (1%), the percentage of his or her
Notional Earnings Account and any earnings thereon to be allocated to a
Measurement Fund (as if the Participant was making an investment in that
Measurement Fund with that portion of his or her Notional Earnings Account).
          (c) Measurement Funds. The Administrator shall from time to time
select types of Measurement Funds and specific Measurement Funds for deemed
investment designation by Participants for the purpose of crediting additional
amounts to his or her Notional Earnings Account. As necessary, the Administrator
may, in its sole discretion, discontinue, substitute or add a Measurement Fund.
The Administrator shall notify the Participants of the types of Measurement
Funds and the specific Measurement Funds selected from time to time.
          (d) Crediting or Debiting Method. The performance of each elected
Measurement Fund (either positive or negative) will be determined by the
Administrator, in its sole discretion, based on the performance of the
Measurement Funds themselves. A Participant’s Notional Earnings Account shall be
credited or debited as frequently as is administratively feasible, but no less
often than quarterly, based on the performance of each Measurement Fund selected
by the Participant, as determined by the Administrator in its sole discretion.
          (e) No Actual Investment. Notwithstanding any other provision of this
Plan that may be interpreted to the contrary, the Measurement Funds are to be
used for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation of his or her Notional Earnings Account
thereto, the calculation of additional amounts and the crediting or debiting of
such amounts to a Participant’s Notional Earnings Account shall not be
considered or construed in any manner as an actual investment of his or her
Notional Earnings Account in

9



--------------------------------------------------------------------------------



 



any such Measurement Fund. In the event that the Company or the Trustee (as that
term is defined in the Trust), in its own discretion, decides to invest funds in
any or all of the Measurement Funds, no Participant shall have any rights in or
to such investments themselves. Without limiting the foregoing, a Participant’s
Notional Earnings Account shall at all times be a bookkeeping entry only and
shall not represent any investment made on his or her behalf by the Employer or
the Trust; the Participant shall at all times remain an unsecured creditor of
the Employers.
     3.4 Distributions. Any distribution with respect to a Participant’s Account
Balance shall be charged to the Participant’s Notional Earnings Account as of
the date such payment is made by the Employer or the trustee of the Trust which
may be established for the Plan.
ARTICLE 4.
FIXED DATE PAYOUTS
     4.1 Fixed Date Payout. A Participant may irrevocably elect on his or her
Election Form to receive a future “Fixed Date Payout” from the Plan of his or
her Account Balance. Subject to the Deduction Limitation and the other terms and
conditions of this Plan, each Fixed Date Payout elected shall be paid out no
earlier than the first day of any Plan Year designated by the Participant (the
“Earliest Fixed Date Payout Date”). A Participant who elects a Fixed Date Payout
shall elect on his or her Election Form to receive his or her Account Balance in
a lump sum or pursuant to a Quarterly or Annual Installment Method over a period
of up to ten (10) years, payable in the first (1st) week of January, April,
July, and October, as applicable, commencing on the Earliest Fixed Date Payout
Date. If a Participant who elects a Fixed Date Payout does not elect to have his
or her Account Balance paid in accordance with the Quarterly or Annual
Installment Method, then such benefit shall be payable in a lump sum. The lump
sum payment shall be made no later than sixty (60) days after the last day of
any Plan Year designated by the Participant that is after the Earliest Fixed
Date Payout Date. Any payment made shall be subject to the Deduction Limitation.
     4.2 Redeferral. A Participant may annually change his or her Fixed Date
Payout (as defined in Section 4.1) election to a subsequent fixed date by
submitting a new Election Form to the Administrator, provided, however, that
(a) such change (i) must occur at least twelve (12) months prior to the
originally elected fixed date, (ii) shall not be given any effect unless a full
calendar year would have passed between the date upon which such Election Form
is submitted and the originally elected fixed date and (iii) must provide for at
least five full calendar years to pass between the originally elected fixed date
and the subsequent fixed date designated in such form occurs and (b) the
Election Form is accepted by the Administrator in its sole discretion. The
Election Form most recently accepted by the Administrator shall govern the
payout of the Participant’s benefits under the plan.
     4.3 Other Benefits Take Precedence Over Fixed Date. Should an event occur
in respect of a Participant who has elected a Fixed Date Payout under
Section 4.1 that triggers a payment under Article 5 or 6, such Participant’s
Account Balance shall not be paid in accordance with Section 4.1 or Section 4.2,
but shall be paid in accordance with the other applicable Article.

10



--------------------------------------------------------------------------------



 



ARTICLE 5.
DISTRIBUTIONS
     5.1 Retirement Benefit.
          (a) Retirement Benefit. Subject to Section 5.6, a Participant who
Retires, shall receive, as a Retirement Benefit, his or her Account Balance. A
Participant, in connection with his or her commencement of participation in the
Plan, shall elect on an Election Form to receive the Retirement Benefit in a
lump sum or pursuant to a Quarterly or Annual Installment Method over a period
of up to ten (10) years, payable in the first (1st) week of January, April,
July, and October, as applicable. If a Participant does not make any election
with respect to the payment of the Retirement Benefit, then such benefit shall
be payable in a lump sum. The lump sum payment shall be made, or installment
payments shall commence, no later than the later of (i) December 31 of the
calendar year during which the Participant Retires or (ii) the fifteenth (15th)
day of the third (3rd) month following the date of such Retirement.
          (b) Death Prior to Completion of Retirement Benefit or Termination
Benefit. Subject to Section 5.6, if a Participant dies after Retirement but
before the Retirement Benefit due under this Section 5.1 is paid in full or
after a Termination of Employment but before the Termination Benefit under
Section 5.3 is paid in full, the Participant’s unpaid Retirement Benefit under
this Section 5.1 or Termination Benefit under Section 5.3 shall be paid to the
Participant’s Beneficiary in the same form, at the same times and in the same
amounts as such Retirement Benefit or Termination Benefit would have been paid
to the Participant had the Participant survived.
     5.2 Pre-Retirement Survivor Benefit. Subject to Section 5.6, a
Participant’s Beneficiary shall receive a Pre-Retirement Survivor Benefit equal
to the Participant’s Account Balance if the Participant dies before he or she
experiences a Termination of Employment or suffers a Disability. The
Pre-Retirement Survivor Benefit shall be paid to the Participant’s Beneficiary
(a) if a Fixed Date Payout has not commenced prior to Participant’s death,
commencing no later than the later of (i) December 31 of the calendar year
during which the Participant died or (ii) the fifteenth (15th) day of the third
(3rd) month following the Participant’s death, and being paid in a lump sum, if
so elected by Participant, or in installment payments, if so elected by
Participant, in the same form, at the same times and in the same amounts as that
benefit would have been paid to the Participant had the Participant survived,
and (b) if a Fixed Date Payout has commenced prior to Participant’s death, , in
the same form, at the same times and in the same amounts as that benefit would
have been paid to the Participant had the Participant survived.
     5.3 Termination Benefit. Subject to Section 5.6, a Participant shall
receive a Termination Benefit, which shall be equal to the Participant’s Account
Balance if a Participant experiences a Termination of Employment prior to his or
her Retirement, death or Disability. A Participant’s Termination Benefit shall
be paid in a lump sum. The lump sum payment shall be made no later than the
later of (i) December 31 of the calendar year during which the Participant’s
Termination of Employment occurred or (ii) the fifteenth (15th) day of the third
(3rd) month following the Participant’s Termination of Employment.

11



--------------------------------------------------------------------------------



 



     5.4 Change in Control Benefit. Subject to Section 5.6, a Participant shall
receive a Change in Control Benefit, which shall be equal to the Participant’s
Account Balance at the time of a Change in Control. A Participant’s Change in
Control Benefit due under this Section 5.4 shall be paid in a lump sum. The lump
sum payment shall be made upon, or as soon as administratively practicable
following, the Change in Control but in no event later than the later of
(i) December 31 of the calendar year during which the Change in Control occurs
or (ii) the fifteenth (15th) day of third (3rd) month following the date of such
Change in Control.
     5.5 Disability Benefit. Subject to Section 5.6, the Participant shall
receive a Disability Benefit, which shall be equal to the Participant’s Account
Balance in the event of the Participant’s Disability, as determined by the
Administrator. Payment of a Participant’s Disability Benefit under this
Section 5.5 shall be paid in a lump sum. If a Participant’s Disability occurs
after Retirement or after a Termination of Employment but before the Retirement
Benefit under Section 5.1 or the Termination Benefit under Section 5.3 is paid
in full, the Participant’s unpaid Retirement Benefit under Section 5.1 or
Termination Benefit under Section 5.3 shall continue and shall be paid to the
Participant in the same form, at the same times and in the same amounts as such
Retirement Benefit or such Termination Benefit would have been paid to the
Participant had the Participant not incurred the Disability.
     5.6 Delayed Distributions for Employee Participants. Notwithstanding any
provision of this Plan to the contrary, upon the Termination of Employment or
Retirement of a Participant who is an Employee for any reason other than death
or Disability, any Account Balance distribution that otherwise would be paid to
Participant during the period of time beginning with such Termination of
Employment or Retirement and ending six (6) months thereafter shall not be paid
during such six-month period but shall be delayed and instead paid in a lump sum
as soon as administratively practicable following such six-month delay period.
There shall be no such six-month delay period in the event of and any six-month
delay period which has already commenced shall terminate immediately upon
(i) the Participant’s death or Disability or (ii) a Change in Control. For the
avoidance of doubt, any Quarterly or Annual Installment Method payments due to
Participant after any such delay period shall not be accelerated by application
of this Section 5.6 and may only be accelerated to the extent such acceleration
is provided for in another Plan provision.
     5.7 Cash Distributions. All distributions to Participants under this Plan
shall be in the form of cash.
ARTICLE 6.
UNFORESEEABLE FINANCIAL EMERGENCIES
     6.1 Withdrawal Payout for Unforeseeable Financial Emergencies. If a
Participant experiences an Unforeseeable Financial Emergency, the Participant
may petition the Administrator to receive a payout from the Plan. The payout
shall not exceed the lesser of the Participant’s Account Balance, calculated as
if such Participant were receiving a Termination Benefit under Section 5.3, or
the amount reasonably needed to satisfy the Unforeseeable Financial Emergency.
If, subject to the sole discretion of the Administrator, the petition for a
payout is approved, any payout shall be made within sixty (60) days of the date
of approval but in no event shall any payout be made following the later of
(a) December 31 of the calendar year

12



--------------------------------------------------------------------------------



 



during which the Unforeseeable Financial Emergency occurs and (b) the fifteenth
(15th) day of the third (3rd) month following the date of such Unforeseeable
Financial Emergency. The payment of any amount under this Section 6.1 shall not
be subject to the Deduction Limitation.
ARTICLE 7.
BENEFICIARY DESIGNATION
     7.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.
     7.2 Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Administrator or its designated agent.
A Participant shall have the right to change a Beneficiary by completing,
signing and otherwise complying with the terms of the Beneficiary Designation
Form and the Administrator’s rules and procedures, as in effect from time to
time. Upon the acceptance by the Administrator of a new Beneficiary Designation
Form, all Beneficiary designations previously filed shall be canceled. The
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Participant and accepted by the Administrator prior to his or her
death.
     7.3 Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Administrator or its designated agent.
     7.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 7.1, 7.2 and 7.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.
     7.5 Doubt as to Beneficiary. If the Administrator has any doubt as to the
proper Beneficiary to receive payments pursuant to this Plan, the Administrator
shall have the right, exercisable in its discretion, to cause the Participant’s
Employer to withhold such payments until this matter is resolved to the
Administrator’s satisfaction.
     7.6 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the
Administrator from all further obligations under this Plan with respect to the
Participant, and that Participant’s Election Form shall terminate upon such full
payment of benefits.

13



--------------------------------------------------------------------------------



 



ARTICLE 8.
TERMINATION, AMENDMENT OR MODIFICATION
     8.1 Termination With Respect to Account Balances. The Plan shall not
terminate with respect to Account Balances and any Employers, except in a manner
that complies with Section 409A of the Code and the proposed and final
Department of Treasury rules, regulations and other guidance promulgated
thereunder. Upon a termination of the Plan with respect to Account Balances that
complies with Section 409A of the Code, each Participant shall be entitled to
receive his or her Account Balance in a lump sum payment as soon as practicable
following the first date such payment can be made without incurring tax
penalties under Section 409A of the Code but in no event following the last date
such payment can be made without incurring tax penalties under Section 409A of
the Code. During the period of time between the date the Plan is terminated with
respect to Account Balances and the date of such payment, Account Balance
distributions, including those under a Quarterly or Annual Installment Method,
which otherwise would be made pursuant to the Plan shall be made without regard
to such termination.
     8.2 Amendment. An Employer may, at any time, amend or modify the Plan in
whole or in part with respect to that Employer by the action of its board of
directors, compensation committee of its board of directors or similar governing
body; provided, however, that no amendment or modification shall be effective to
decrease or restrict the value of a Participant’s Account Balance in existence
at the time the amendment or modification is made, calculated as if the
Participant had experienced a Termination of Employment as of the effective date
of the amendment or modification or, if the amendment or modification occurs
after the date upon which the Participant was eligible to Retire, the
Participant had Retired as of the effective date of the amendment or
modification. The amendment or modification of the Plan shall not affect any
Participant or Beneficiary who has become entitled to the payment of benefits
under the Plan as of the date of the amendment or modification.
     8.3 Effect of Payment. The full payment of the applicable benefit under
Article 4 of the Plan or under Articles 5 and 6 of the Plan shall completely
discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan and the Participant’s participation in the Plan
shall terminate.
ARTICLE 9.
ADMINISTRATION
     9.1 Administrator Duties. The Committee appointed pursuant to Section 9.3
shall be the Administrator and shall conduct the general administration of the
Plan in accordance with the Plan and shall have all the necessary power and
authority to carry out that function. Members of the Administrator may be
Participants under this Plan. Any individual serving on the Administrator who is
a Participant shall not vote or act on any matter relating solely to himself or
herself. Among the Committee’s necessary powers and duties are the following:
          (a) Except to the extent provided otherwise by Article 11, to delegate
all or part of its function as Administrator to others and to revoke any such
delegation.

14



--------------------------------------------------------------------------------



 



          (b) To determine questions of eligibility of Participants and their
entitlement to benefits, subject to the provisions of Articles 9 and 11.
          (c) To select and engage attorneys, accountants, actuaries, trustees,
appraisers, brokers, consultants, administrators, physicians or other persons to
render service or advice with regard to any responsibility the Administrator has
under the Plan, or otherwise, to designate such persons to carry out fiduciary
responsibilities (other than trustee responsibilities) under the Plan, and (with
the Committee, the Employers and their officers, directors, trustees and
Employees) to rely upon the advice, opinions or valuations of any such persons,
to the extent permitted by law, being fully protected in acting or relying
thereon in good faith.
          (d) To interpret the Plan for purpose of the administration and
application of the Plan, in a manner not inconsistent with the Plan or
applicable law and to amend or revoke any such interpretation.
          (e) To conduct claims procedures as provided in Article 9.
     9.2 Binding Effect of Decisions. The decision or action of the
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Plan, Section 409A of
the Code and the proposed and final Department of Treasury rules, regulations
and other guidance promulgated thereunder shall be final and conclusive and
binding upon all persons having any interest in the Plan.
     9.3 Committee. The Committee shall consist solely of two or more
Non-Employee Directors appointed by and holding office at the pleasure of the
Board. Appointment of Committee members shall be effective upon acceptance of
appointment. Committee members may resign at any time by delivering written
notice to the Board. Vacancies in the Committee may be filled by the Board.
     9.4 Indemnification. All Employers shall indemnify and hold harmless any of
their officers, Directors, Committee members or Employees who are involved in
the administration of the Plan against any and all claims, losses, damages,
expenses or liabilities arising out of the good faith performance of their
administrative functions.
     9.5 Employer Information. To enable the Administrator to perform its
functions, each Employer shall supply full and timely information to the
Administrator on all matters relating to the compensation of its Participants,
the date and circumstances of the Retirement, Disability, death or Termination
of Employment of its Participants, and such other pertinent information as the
Administrator may reasonably require.
ARTICLE 10.
CLAIMS PROCEDURES
     10.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Administrator a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the

15



--------------------------------------------------------------------------------



 



Claimant. All other claims must be made within one hundred eighty (180) days of
the date on which the event that caused the claim to arise occurred. The claim
must state with particularity the determination desired by the Claimant.
     10.2 Notification of Decision. The Administrator shall consider a
Claimant’s claim within a reasonable time, and shall notify the Claimant in
writing:
          (a) that the Claimant’s requested determination has been made, and
that the claim has been allowed in full; or
          (b) that the Administrator has reached a conclusion contrary, in whole
or in part, to the Claimant’s requested determination, and such notice must set
forth in a manner calculated to be understood by the Claimant:
          (i) the specific reason(s) for the denial of the claim, or any part of
it;
          (ii) specific reference(s) to pertinent provisions of the Plan upon
which such denial was based;
          (iii) a description of any additional material or information
necessary for the Claimant to perfect the claim, and an explanation of why such
material or information is necessary; and
          (iv) appropriate information as to the steps to be taken if the
Claimant wishes to submit his or her claim for review pursuant to the claim
review procedure set forth in Section 10.3 below, including the time limits
applicable to such procedures, and a statement of the Claimant’s right to bring
a civil action under Section 502(a) of ERISA following an adverse decision upon
review.
     Any notice pursuant to this Section 10.2 shall be given within a reasonable
period of time but no later than ninety (90) days after the claim is filed,
unless special circumstances require an extension of time for processing the
claim. If such extension is required, written notice shall be furnished to the
Claimant within ninety (90) days of the date the claim was filed stating the
special circumstances requiring an extension of time and the date by which a
decision on the claim can be expected, which shall be no more than one hundred
eighty (180) days from the date the claim was filed.
     10.3 Review of a Denied Claim. Within sixty (60) days after receiving a
notice from the Administrator that a claim has been denied, in whole or in part,
a Claimant (or the Claimant’s duly authorized representative) may file with the
Administrator a written request for a review of the denial of the claim
specifying in detail each of Claimant’s contentions, the grounds on which each
is based, all facts in support of the request, and any other matters which the
Claimant deems pertinent. The Claimant (or the Claimant’s duly authorized
representative):
          (a) may review and/or copy free of charge pertinent documents, records
and other information relevant to the Claimant’s claim;

16



--------------------------------------------------------------------------------



 



          (b) may submit issues, written comments or other documents, records or
other information relating to the claim; and/or
          (c) may request a hearing, which the Administrator, in its sole
discretion, may grant.
     Any such review by the Administrator shall take into account all comments,
documents, records and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial claim determination.
     10.4 Decision on Review. The Administrator shall render its decision on
review promptly, and not later than sixty (60) days after the filing of a
written request for review of the denial, unless a hearing is held or other
special circumstances require additional time, in which case the Administrator’s
decision must be rendered within one hundred twenty (120) days after such date.
Such decision must be written in a manner calculated to be understood by the
Claimant, and it must contain:
          (a) specific reasons for the decision;
          (b) specific reference(s) to the pertinent Plan provisions upon which
the decision was based; and
          (c) a statement that the Claimant is entitled to receive upon request
and free of charge reasonable access to and copies of all documents, records and
other information relevant to the Claimant’s claim for benefits;
          (d) a statement of the Claimant’s right to bring an action under
Section 502(a) of ERISA; and
          (e) such other matters as the Administrator deems relevant.
     10.5 Designation. The Administrator may designate any other person of its
choosing to make any determination otherwise required under this Article.
     10.6 Arbitration. A Claimant whose appeal has been denied under
Section 10.4 shall have the right to submit said claim to final and binding
arbitration in the state of California pursuant to the rules of the American
Arbitration Association. Any such requests for arbitration must be filed by
written demand to the American Arbitration Association within sixty (60) days
after receipt of the decision regarding the appeal. The costs and expenses of
arbitration, including the fees of the arbitrators, shall be borne by the losing
party. The prevailing party shall recover as expenses all reasonable attorney’s
fees incurred by it in connection with the arbitration proceeding or any appeals
therefrom.
ARTICLE 11.
TRUST
     11.1 Establishment of the Trust. The Company and the Partnership shall
establish the Trust, and each Employer shall at least annually transfer over to
the Trust such assets as the

17



--------------------------------------------------------------------------------



 



Employer determines, in its sole discretion, are necessary to provide, on a
present value basis, for its respective future liabilities created with respect
to the Account Balances for such Employer’s Participants for all periods prior
to the transfer, as well as any debits and credits to the Participants’ Account
Balances for all periods prior to the transfer, taking into consideration the
value of the assets in the trust at the time of the transfer.
     11.2 Interrelationship of the Plan and the Trust. The provisions of the
Plan shall govern the rights of a Participant to receive distributions pursuant
to the Plan. The provisions of the Trust shall govern the rights of the
Employers, Participants and the creditors of the Employers to the assets
transferred to the Trust. Each Employer shall at all times remain liable to
carry out its obligations under the Plan.
     11.3 Investment of Trust Assets. The Trustee of the Trust shall be
authorized, upon written instructions received from the Administrator or
investment manager appointed by the Administrator, to invest and reinvest the
assets of the Trust in accordance with the applicable Trust Agreement.
     11.4 Distributions From the Trust. Each Employer’s obligations under the
Plan may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.
ARTICLE 12.
MISCELLANEOUS
     12.1 Status of Plan. The Plan is intended to be a plan that is not
qualified within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.
     12.2 Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of any Employer. For purposes of the payment
of benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured, promise to pay money in the future.
     12.3 Employer’s Liability. An Employer’s liability for the payment of
benefits shall be defined only by the Plan and the Election Form(s), as entered
into between the Employer and a Participant. An Employer shall have no
obligation to a Participant under the Plan except as expressly provided in the
Plan and his or her Election Form(s).
     12.4 Non-Assignability. Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual

18



--------------------------------------------------------------------------------



 



payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.
     12.5 Tax Withholding.
     (a) Distributions. The Participant’s Employer(s), or the trustee of the
Trust, shall withhold from any payments or credits made to or on behalf of a
Participant under this Plan all federal, state and local income, employment and
other taxes required to be withheld by the Employer(s), or the trustee of the
Trust, in connection with such payments, in amounts and in a manner to be
determined in the sole discretion of the Employer(s) and the trustee of the
Trust.
     12.6 Coordination with Other Benefits. The benefits provided for a
Participant and Participant’s Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.
     12.7 Compliance. A Participant shall have no right to receive payment with
respect to the Participant’s Account Balance until all legal and contractual
obligations of the Employers relating to establishment of the Plan and the
making of such payments shall have been complied with in full.
     12.8 Not a Contract of Employment. The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between any Employer
and the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the employment of any
Employer, or to interfere with the right of any Employer to discipline or
discharge the Participant at any time.
     12.9 Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Administrator by furnishing any and all information requested
by the Administrator and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Administrator may deem necessary.
     12.10 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
California without regard to its conflicts of laws principles.
     12.11 Notice. Any notice or filing required or permitted to be given to the
Administrator under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

19



--------------------------------------------------------------------------------



 



Senior Vice President, Human Resources
AMB Property Corporation
Pier 1, Bay 1
San Francisco, California 94111
     Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.
     Any notice or filing required or permitted to be given to a Participant
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last address of the Participant known to the Company or the
Partnership.
     12.12 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.
     12.13 Spouse’s Interest. The interest in the benefits hereunder of a spouse
of a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.
     12.14 Validity. In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.
     12.15 Incompetent. If the Administrator determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Administrator may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Administrator may require proof of minority,
incompetence, incapacity or guardianship, as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Participant and the Participant’s Beneficiary, as the case may
be, and shall be a complete discharge of any liability under the Plan for such
payment amount.
     12.16 Court Order. The Administrator is authorized to make any payments
directed by court order in any action in which the Plan or the Administrator has
been named as a party. In addition, if a court determines that a spouse or
former spouse of a Participant has an interest in the Participant’s benefits
under the Plan in connection with a property settlement or otherwise, the
Administrator, in its sole discretion, shall have the right, notwithstanding any
election made by a Participant, to immediately distribute the spouse’s or former
spouse’s interest in the Participant’s benefits under the Plan to that spouse or
former spouse.
     12.17 Accelerated Distributions, Trust Distributions and Plan
Interpretation.
          (a) Accelerated Distributions. If, for any reason, all or any portion
of a Participant’s benefits under this Plan becomes subject to a penalty tax
amount under Section 409A and the final Department of Treasury rules,
regulations and other guidance promulgated

20



--------------------------------------------------------------------------------



 



thereunder, the Administrator may rescind the election subject to such penalty
tax and accelerate the payment of such benefits at its discretion, provided that
any such distribution will remain subject to penalty tax to the extent required
by Section 409A and the final rules and regulations.
          (b) Trust Distributions. If the Trust terminates in accordance with
the provisions of the Trust and benefits are distributed from the Trust to a
Participant in accordance with such provisions, the Participant’s benefits under
this Plan shall be reduced to the extent of such distributions.
          (c) Plan Interpretation. The Plan shall be interpreted, construed,
administered and operated in good faith in a manner that satisfies the
requirements of Section 409A of the Code and the final and proposed Department
of Treasury rules, regulations and other guidance promulgated thereunder.
Nothing in this Plan shall be construed as an entitlement to or guarantee of any
particular tax treatment to a Participant.
          12.18 Insurance. The Employers, on their own behalf or on behalf of
the trustee of the Trust, and, in their sole discretion, may apply for and
procure insurance on the life of the Participant, in such amounts and in such
forms as the Trust may choose. The Employers or the trustee of the Trust, as the
case may be, shall be the sole owner and beneficiary of any such insurance. The
Participant shall have no interest whatsoever in any such policy or policies,
and at the request of the Employers shall submit to medical examinations and
supply such information and execute such documents as may be required by the
insurance company or companies to whom the Employers have applied for insurance.
          12.19 Status of Company as a REIT. Notwithstanding any provision of
this Plan or any Participant’s election to the contrary, the Partnership, the
Company and the Administrator shall have the right at any time, and from time to
time, to amend this Plan or to take any other action which it or they deem to be
necessary or appropriate in order to avoid or cure any impairment of the
Company’s status as a real estate investment trust under Sections 856 et seq. of
the Code or to avoid or cure any violation of the Company’s Articles of
Incorporation.

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Partnership have signed this Plan
document as of June 2, 2011.

            AMB PROPERTY CORPORATION
      /s/ Nancy J. Hemmenway       Nancy J. Hemmenway      Senior Vice
President, Human Resources        AMB PROPERTY, L.P.
      /s/ Nancy J. Hemmenway       Nancy J. Hemmenway      Senior Vice
President, Human Resources     

22